Filed 7/26/16 P. v. Strong CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C081033

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F04577)

         v.

BENAMMI YACOB STRONG,

                   Defendant and Appellant.




         Appointed counsel for defendant Benammi Yacob Strong has asked us to review
the record for error pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). We find
no error that would result in a disposition more favorable to defendant, but modify the
judgment to correct an error in calculation of conduct credit.




                                                             1
                                     BACKGROUND
        On July 1, 2015, defendant confronted the victim in the driveway of his house,
pointed a handgun at him, and demanded his money. Defendant took the victim’s wallet
and cell phone and fled the scene. Three weeks later, defendant was arrested on
outstanding warrants. Two days later, the victim positively identified defendant as the
robber. The victim also identified the gun defendant had used from a photograph of the
gun, which defendant had in his possession.
        Defendant entered a negotiated plea of no contest to second degree robbery (Pen.
Code, § 211)1 and admitted that he personally used a firearm (§ 12022.53, subd. (b)) in
exchange for a stipulated state prison sentence of 12 years and dismissal of the charges in
two additional cases (Nos. 15F04025 and 15F03380).
        The court sentenced defendant accordingly, that is, the low term of two years in
state prison for the robbery plus a consecutive 10-year term for the firearm use
enhancement.
        Defendant appeals. The trial court granted defendant’s request for a certificate of
probable cause. (§ 1237.5.)




1   Further undesignated statutory references are to the Penal Code.

                                              2
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the procedural history of the case and requests this court to review the
record and determine whether there are any arguable issues on appeal.2 (Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
       However, an error in the calculation of conduct credit has resulted in an
unauthorized sentence. The trial court awarded 121 actual days and 120 conduct days for
a total of 241 days of presentence custody credit. Defendant was convicted of a violent
felony, robbery (§ 667.5, subd. (c)(9)), which limits his conduct credit to 15 percent
(§ 2933.1). Defendant was only entitled to 18 days of conduct credit in addition to 121
days of actual credit for a total of 139 days of presentence custody credit. We modify the
judgment accordingly. (People v. Scott (1994) 9 Cal.4th 331, 354.)




2 Counsel did not include the required summary of the facts of the case, claiming it was
not included because there was no preliminary hearing or trial. But there was a factual
basis given for the plea, as well as the statement of facts recounted in the probation report
to which defense counsel had no objection when asked by the trial court. Counsel is
required to provide a summary of the facts with citations to the record on appeal (Cal.
Rules of Court, rule 8.204(a)(2)(C) & 8.360(a)) and her failure to do so here is
unacceptable.

                                              3
                                     DISPOSITION
       The judgment is modified to reduce the amount of presentence custody credit as
set forth in this opinion. As modified, the judgment is affirmed. The trial court is
directed to prepare an amended abstract of judgment accordingly and to forward a
certified copy to the Department of Corrections and Rehabilitation.




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Butz, Acting P. J.




     /s/
Murray, J.




                                             4